COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-243-CV
 
 
IN RE JOHN M. O'QUINN                                                         RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered real party in interest Robert A. Higley=s
emergency motion to reconsider stay and emergency motion for oral
argument.  The motion to reconsider is GRANTED
and the motion for oral argument is DENIED.
It is
ORDERED that the stay of the trial court proceedings ordered by this court on
July 12, 2006, in cause number 2004-60322-393, styled John M. O=Quinn,
Individually v. Houston Alliance, et al., pending in the 393rd
District Court of Denton County, Texas is hereby lifted. 
It is
further ORDERED that relator's petition for writ of mandamus is DENIED.




Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL A: 
GARDNER, HOLMAN, and MCCOY, JJ.
 
DELIVERED: 
July 13, 2006
 




    [1]See
Tex. R. App. P. 47.4.